Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 9-10 and 12, the respective recitations “a sidewall” and “an end wall” are indefinite in their relation to the previously defined sidewalls and end walls, whether they are the same or different. See also claim 6, lines 9-10 and 12 for the same indefiniteness, and line 13, “a sidewall” which is again indefinite.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2011/0240724). Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (4,418,804). Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner (4,210,230). Each discloses a box (1; 10; 10; respectively) comprising a substantially rectangular bottom (horizontal bottom panel; largest surface of 21; 14), an opposing pair of substantially rectangular sidewalls (upright panels not including folding lines 111; longer side walls extending from 21; two longer sides of 11) that extend both upward from the bottom and longitudinally, an opposing pair of substantially rectangular end walls (upright panels  including folding lines 111; shorter side walls extending from 21; two shorter sides of 11) that extend both upward from the bottom and laterally between the sidewalls, thereby forming box corners, corner brackets (14; 52; 21) for providing structural support to the sidewalls and end walls, wherein the corner brackets are disposed at the box corners and each comprise a longitudinal panel (surface of 14 secured to one sidewall; one planar portion of 52; one planar portion of 21) attached to and extending substantially the height of one of the sidewalls and a perpendicularly adjoining lateral panel (surface of 14 secured to one end wall; other planar portion of 52; other planar portion of 21) attached to and extending substantially the height of one of the end walls, a lid (12; 19; 13) that extends from one sidewall and is pivotable between an open position and a closed position that forms a box enclosure, and wherein the bottom, sidewalls, and end walls are substantially fabricated of non-rigid material (cloth, see paragraph 0022; leather or fabric, see column 2, lines 47-51; leather, see column 2, lines 55-59).
As to claims 2 and 7, each discloses the bottom, sidewalls and end walls formed from a unitary sheet folded at four creases defining the corners.
As to claim 3, each discloses a lift-off lid configured to enclose the sidewalls and end walls to create an enclosure. 
As to claims 4 and 8, Bradley et al. and Weiner disclose leather.      
	As to claims 5 and 9, Wang and Bradley et al. disclose fabric cloth. 

6.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG